Case 4:19-cv-00412-FHM Document 28 Filed in USDC ND/OK on 08/12/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 JENEE RAY,
                            Plaintiff,
 vs.                                           Case No. 19-CV-412-FHM
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiff seeks an award of attorney fees in the amount of $7,277.75 under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [Dkt. 26] The Commissioner agrees that

Plaintiff should be awarded fees in the requested amount. [Dkt. 27].

       The undersigned finds that the amount of the fee request is reasonable. Based on

that finding and the absence of any objection to the amount of the fee request, the

undersigned finds that Plaintiff should be awarded EAJA fees in the amount of $7.277.75.

Pursuant to the Commissioner’s usual practice, the check should be made payable to

Plaintiff and mailed to counsel’s address. If Plaintiff’s attorney receives the fees awarded

herein and attorney fees are also awarded and received by counsel under 42 U.S.C. §

406(b) of the Social Security Act, counsel shall refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       Plaintiff’s Motion for Attorney’s Fees and Expenses Under the Equal Access to

Justice Act [Dkt. 26] is GRANTED as provided herein.

       SO ORDERED this 12th day of August, 2020.
